DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/14/2022 has been entered. Claims 5 and 18 have been canceled. Claims 1-4, 6-17, and 19-20 remain pending in the application. Applicant’s amendment to claim 20 has overcome the rejection under 35 U.SC. 101 previously set forth in the Non-Final Office Action mailed 03/15/2022 and thus the 101 rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "The device according to claim 18". However claim 18 has been canceled, so there is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 19 will be interpreted to depend on the device according to claim 14 rather than 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 6, 9, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) and Baik (US20160256116).
Regarding claim 1, Dai teaches a blood pressure measurement method ([0009-0010]) comprising:
fitting blood pressure models based on a feature information (Figs. 3-4, [0027-0031], [0049-0050], wherein feature information comprises pulse wave transit time PTT, diastolic time Td, and pulse wave characteristic coefficient k); and
acquiring blood pressure data corresponding to each heartbeat ([0013-0016], [0032]);
wherein the blood pressure models comprise a systolic blood pressure linear model and a diastolic blood pressure exponential model ([0028-0031], wherein the systolic blood pressure linear model is: Ps = a*PTT+b, and the diastolic blood pressure exponential model is Pd = Ps*eTd/F(k,PTT)):
wherein the fitting the blood pressure models based on the feature information and acquiring blood pressure data corresponding to each heartbeat comprises ([0028-0032]):
fitting a systolic blood pressure (SBP) linear model based on the feature information, wherein the systolic blood pressure (SBP) linear model is as follows:
Ps = a*PTT+b ([0029-0032], wherein Ps is systolic blood pressure SBP and PTT is pulse transit time)
wherein a and b are linear coefficients ([0029]); and
fitting a diastolic blood pressure (DBP) exponential model based on the feature information,
wherein the diastolic blood pressure (DBP) exponential model is as follows:
Pd = Ps*eTd/F(k,PTT), wherein f(k,PTT) = m*k*PTT+n ([0030-0032], wherein Pd is diastolic blood pressure DBP, and wherein Td is diastolic time),
wherein c (m) and d (n) are exponential coefficients ([0030]), and k is a waveform area parameter ([0017-0018]).
However, Dai fails to teach acquiring a video of a part of a human body, and generating a Photo-Plethysmography imaging (PPGi) signal P(t) based on the video; extracting feature information from the PPGi signal.
In an analogous analysis of PPG signals field of endeavor, Chen teaches such a feature. Chen teaches capturing a video of at least a finger, neck, forehead, wrist, or foot to acquire PPG data ([0145-0158]). Chen further teaches calculating peaks, troughs, waveform time interval T, P(t), and K=(Pm-Pd)/(Ps-Pd) from PPG waveform data ([0168], [0199-0208]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai with the teachings of Chen to use video capturing methods to obtain PPG data from a part of a human body. Doing so would increase ease of obtaining PPG data as it can be acquired by users with mobile phone cameras as taught by Chen ([0151]). It would have been obvious to have modified the invention of Dai to further extract feature information from the obtained PPG data. Doing so would lead to having additional data which can be used to increase estimation accuracy of a user’s blood pressure.
However Dai, when modified by Chen, fails to teach wherein the systolic blood pressure linear model is based on diastolic time DT rather than pulse wave transit time PTT and wherein the diastolic blood pressure exponential model does not require PTT.
In an analogous blood pressure measuring field of endeavor, Baik teaches such a feature. Baik teaches a blood measuring apparatus (10) including a sensor (100) and processor (200) which obtains a bio signal ([0047]). Baik further teaches a central processing unit (300) which calculates blood pressure based on the obtained bio signal by using a blood pressure estimation algorithm ([0047]). Baik teaches the processing unit (300) analyzes feature points by analyzing a waveform characteristic of the bio signal, such as a PPG pulse wave signal, and also estimates blood pressure values by using the feature points ([0062]). Baik teaches the apparatus (10) may be in the form of a mobile phone ([0021], [0069]). Baik further teaches of using linear regression, multiple regression, or non-linear regression analysis to estimate blood pressure using the extracted feature point data ([0088]). Baik teaches estimating systolic blood pressure SBP and diastolic blood pressure DBP using diastolic time t2 of a pulse waveform, wherein SBP = a1*t2+b1 and DBP = a2*t2+b2 (Fig. 17, [0098]). Baik further teaches blood pressure may be estimated using additional feature points or inputs ([0092], [0098], wherein parameters t1 and t3 comprise additional feature points/variables).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to use only extracted feature data from a pulse waveform such as diastolic time to estimate blood pressure as taught by Baik ([0091-0092], [0094], [0098]). Baik teaches that extracted feature points of a pulse waveform, such as diastolic time t2, may be used to sufficiently estimate blood pressure ([0094], [0098]). As shown by Baik, blood pressure may be estimated without using an ECG sensor or obtaining a pulse wave transit time (PTT) values. Modifying Dai to only use feature data extracted from a pulse waveform would result in no longer requiring an ECG and/or ECG sensor to measure pulse wave transmission time (PTT) as taught by Dai (Fig. 3, [0041]), thus simplifying the method to only require acquiring a video as earlier taught by Chen to measure a pulse waveform or PPGi signal. Without the ECG sensor and thus PTT, the remaining extracted feature information which may still be calculatable include diastolic time (Td or DT) and wave coefficient k. Although Baik teaches using a linear model for diastolic blood pressure estimation, Dai teaches using an exponential model. Moreover, Baik teaches non-linear regression analysis may be used to estimate blood pressure ([0088]). Modifying Dai’s exponential model to only use feature data extracted solely from a pulse waveform as taught by Baik would predictably result in a diastolic blood pressure exponential model which does not require acquisition of pulse wave transit time. One of ordinary skill in the art would be able to modify formula (2) of Dai to arrive at the claimed equation, wherein formula (2) is: 
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    f
                                    (
                                    k
                                    ,
                                    P
                                    T
                                    T
                                    )
                                
                            
                        
                    
                
            
wherein f(k,PTT) = m*k*PTT+n, k is a waveform coefficient, and m and n are constants, resulting in:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    *
                                    P
                                    T
                                    T
                                    +
                                    n
                                
                            
                        
                    
                
            
By removing PTT or changing PTT into a constant equal to 1 as to not rely on PTT and to only rely on feature data extracted from a pulse waveform as taught by Baik, the equation becomes:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    +
                                    n
                                
                            
                        
                    
                
            
which would be equivalent to the claimed equation                         
                            D
                            B
                            P
                            =
                            S
                            B
                            P
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            D
                                            T
                                        
                                        
                                            c
                                            *
                                            K
                                            +
                                            d
                                        
                                    
                                
                            
                        
                    , wherein DBP is equivalent to Pd, SBP is equivalent Ps, DT is equivalent to Td, and constants c and d are equivalent to constants m and n. Dai similarly uses k as a waveform coefficient/parameter calculated from a pulse waveform.
Regarding claim 4, Dai in view of Chen and Baik teaches the invention as claimed above in claim 1.
Dai further teaches wherein the extracting the feature information from the PPGi signal comprises: acquiring feature information of each heartbeat based on the PPGi signal P(t), wherein the feature information comprises a diastolic time (Td) (Fig. 4, [0031], [0050]) and a waveform area parameter K, a formula for calculating the waveform area parameter K is as follows: K = (Pm-Pd)/(Ps-Pd) ([0017-0018]); Ps, Pd. and Pm are respectively a maximum value, a minimum value, and an average value of the P(t) in a heartbeat period T ([0019]).
However, Dai fails to explicitly teach wherein the average value Pm is calculated as follows:                         
                            P
                            m
                            =
                             
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    P
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                
                            
                        
                    .
Chen teaches calculating the average value of Pm and K ([0203-0205], appears in untranslated reference).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to further include how Pm is calculated. Dai clearly shows using Pm to calculate waveform area parameter K ([0018-0019]), but fails to disclose how Pm is calculated. One of ordinary skill in the art would recognize the optimal way to calculate the average value of a waveform P(t) is by integrating the area under the curve or waveform and averaging it over the period T. Doing so would predictably yield an accurate determination of an average value.
Regarding claim 6, Dai in view of Chen and Baik teaches the invention as claimed above in claim 1.
Dai further teaches wherein the fitting the blood pressure models based on the feature information and acquiring blood pressure data corresponding to each heartbeat further comprises: acquiring a plurality of blood pressure data samples ([0013], [0016]): substituting feature information of the plurality of blood pressure data samples into the systolic blood pressure linear model to determine values of a and b ([0027-0031]); substituting the feature information of the plurality of blood pressure data samples into the diastolic blood pressure exponential model to determine values of c and d ([0027-0031], wherein values of m and n are equivalent to values of c and d).
Regarding claim 9, Dai in view of Chen and Baik teaches the invention as claimed above in claim 1.
However, Dai fails to teach wherein the part of the human body is a fingertip or an earlobe of the human body.
Chen teaches capturing a video of at least a finger, neck, forehead, wrist, or foot to acquire PPG data ([0150]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to video capture the finger to acquire PPG data. Doing so would maximize detection of a pulse within a blood vessel, as blood vessels are more prominently seen at the finger, as taught by Chen ([0150]).
Regarding claim 11, Dai in view of Chen and Baik teaches the invention as claimed above in claim 1.
Dai further teaches wherein the feature information comprises a time-domain parameter, a frequency-domain parameter, a wavelet parameter, a morphological parameter, and a nonlinear parameter of the PPGi signal (Figs. 3-4, [0014-0019], [0050], features comprise Ps, Pd, Pm, k, Td, and PTT).
Regarding claim 20, Dai in view of Chen and Baik teaches the invention as claimed above in claim 1.
Dai further teaches a non-transitory computer readable storage medium comprising: computer programs stored on the non-volatile computer readable storage medium, wherein when the computer programs are executed by a processor, the processor implements the blood pressure measurement method according to claim 1 ([0052], wherein a non-transitory computer readable storage medium and processor comprises an Android mobile phone).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) and Baik (US20160256116) as applied to claim 1 above, and further in view of Kirenko (US20140276089). Dai is cited in the IDS.
Regarding claim 2, Dai in view of Chen teaches the invention as claimed above in claim 1.
However, Dai fails to teach wherein the acquiring the video of the part of the human body and generating the PPGi signal based on the video comprises: decomposing an image sequence in the video into image frames, and acquiring G- channel pixel information of each of the image frames; generating the PPGi signal based on the G-channel pixel information
In an analogous determining vital signs from a PPG signal field of endeavor, Chen in view of Kirenko teaches such a feature. Chen teaches acquiring a PPG value of each frame image in the detection video via obtaining a red channel value and accumulating the red channel values of all pixels in the image to form a PPG of the frame image ([0154])
Kirenko teaches a device for determining vital signs of a subject based on a PPG signal ([0011], [0031], [0079], wherein vital signs may comprise blood pressure). Kirenko teaches analyzing a PPG signal from a video ([0026]). Kirenko teaches an analyzer which is configured to analyze light in the green channel ([0036], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to decompose the video into single image frames as taught by Chen ([0154]). Doing so would allow for pixel values to be measured from each frame to determine a PPGi signal. With the PPGi signal, feature information may be extracted which may help estimate a blood pressure. It would have been obvious to one of ordinary skill in the art to have further modified the invention of Dai in view of Chen to acquire G-channel pixel information and generate the PPGi signal based on the G-channel pixel information in addition to or substitution to Chen’s R-channel pixel information. Doing so would increase accuracy as pulsatility in the green channel is several times stronger than in the red channel, resulting in ease of differentiation between noise and real signal as taught by Kirenko ([0038]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742), Baik (US20160256116), and Kirenko (US20140276089) as applied to claim 2 above, and further in view of Shao (WO2017156084). Dai is cited in the IDS.
Regarding claim 3, Dai in view of Chen and Kirenko teaches the invention as claimed above in claim 2.
However, Dai fails to teach wherein the generating the PPGi signal based on the G-channel pixel information comprises: determining a value of the PPGi signal at a time point based on an average value of the G-channel pixel information of pixels in each of the image frames.
In an analogous estimating blood pressure using PPG field of endeavor, Shao teaches such a feature. Shao teaches using a camera to record a video of a particular body part of an individual to determine PPG ([0036]). Shao teaches averaging image intensity values over all the pixels in the region of interest in every frame of a video to calculate PPG ([0047]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to take the average value of G-channel pixel information in each of the image frames in addition or substitution to a sum value. Doing so would yield a smaller, easier to interpret value, as the value would be in a range between 0-255. The resulting waveform would result in being less distorted and may increase the accuracy of blood pressure estimation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742) and Baik (US20160256116) as applied to claim 1 above, and further in view of Du (WO2018058979). Dai is cited in the IDS.
Regarding claim 7, Dai in view of Chen and Baik teaches the invention as claimed above in claim 1.
However, Dai fails to teach wherein he systolic blood pressure (SRP) linear model is determined using the following formula:
                
                    S
                    B
                    P
                    -
                    
                        
                            S
                            B
                            P
                        
                        
                            0
                        
                    
                    =
                    a
                    *
                    
                        
                            D
                            T
                            -
                            
                                
                                    D
                                    T
                                
                                
                                    0
                                
                            
                        
                    
                    +
                    b
                
            
wherein, SBP0 and DT0 are calibrated values of a systolic blood pressure and a diastolic time.
In an analogous estimation of blood pressure using PPG field of endeavor, Du teaches such a feature. Du teaches a blood measurement device based on PPG and calibrating the blood pressure measurement based on PPG ([0031]). Du further teaches a calibration method for the device and updating a PPG parameter-blood pressure equation based on blood pressure values from a calibrator (2) ([0049]). Du teaches updating systolic pressure equations with measurements received from the calibrator (2), wherein the updated systolic pressure equation is ([0057-0061]):
                
                    S
                    B
                    P
                    =
                    a
                    *
                    
                        
                            x
                            -
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                        
                    
                    +
                    
                        
                            S
                            B
                            P
                        
                        
                            0
                        
                    
                
             
Du further teaches x may be a PPG transmission time in a single cardiac cycle, such as x = PTT and x0 = PTT0 ([0061]).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to update the PPG parameter-blood pressure equation as taught by Du ([0049], [0057-0061]). Doing so would improve measurement precision of the blood pressure as recognized by Du ([0048]). It’s noted that Baik earlier above regarding claim 1 teaches to use DT instead of PTT, thus substituting Du’s x for DT.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742), Baik (US20160256116), Kirenko (US20140276089), and Shao (WO2017156084) as applied to claim 3 above, and further in view of Clifford (WO2018119316). Dai is cited in the IDS.
Regarding claim 8, Dai in view of Chen, Baik, Kirenko, and Shao teaches the invention as claimed above in claim 3.
However, Dai fails to teach wherein before the extracting the feature information from the PPGi signal, the blood pressure measurement method further comprises: filtering and denoising the PPGi signal, wherein a bandpass filter is used to perform the filtering or a high-pass filter and a low-pass filter are combined to perform the filtering.
In an analogous analysis of PPG for cardiovascular features field of endeavor, Clifford teaches such a feature. Clifford teaches a method (200) for determining cardiac activity based on cardiac data ([0057]). Clifford teaches a step (210) comprising receiving cardiac data (212) from sensors ([0025], [0058], wherein cardiac data may include PPG data). Clifford teaches in a pre-processing step 220 to apply a bandpass filter to each PPG channel to remove noise ([0063], [0065]). Clifford teaches in a later step 250 to extract cardiovascular features using pre-processed cardiac data ([0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to use a bandpass filter to remove noise or outliers as taught by Clifford ([0063]). Doing so would predictably improve PPGi signal quality and thus increase accuracy of blood pressure estimation as noise would be removed from the PPGi signal of which blood pressure is estimated from.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dai (CN105455798) in view of Chen (CN106175742), Baik (US20160256116), and Kirenko (US20140276089) as applied to claim 2 above, and further in view of Noguchi (US20160302735). Dai is cited in the IDS.
Regarding claim 10, Dai in view of Chen and Kirenko teaches the invention as claimed above in claim 2.
However, Dai fails to teach wherein before the decomposing an image sequence in the video into image frames, the method further comprises: converting a color mode of the video to a Red-Green-Blue (RGB) mode.
In an analogous estimation of blood pressure using PPG signals field of endeavor, Noguchi teaches such a feature. Noguchi teaches using a camera (63) to acquire video information (62) from a region (14) of a living body ([0310], [0312]) and to deliver the video information (62) to an RGB/YCbCr transform unit (64) which may convert video signals into any format, including RGB (Fig. 50, [0314]). Noguchi further teaches after color conversion, using a pulse wave trace signal detection unit (65) to plot a value corresponding to pixels within each image frame of the video (Fig. 50, [0317]). Noguchi teaches in a similar embodiment of extracting pulse wave component signal, which can either be an RGB signal or YCbCr signal and estimating a blood pressure from it (Fig. 1, [0125]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to include a step of converting a color mode of the video to RGB before decomposing the video into image frames as taught by Noguchi ([0312], [0314], [0317]). Doing so would improve video capturing compatibility and would allow for the use of all sorts of cameras as some cameras may not capture videos in RGB mode. It would have also been obvious to convert before decomposing into image frames since said image frames wouldn’t have G-channel pixel information associated with them to analyze PPG with.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN105748053) in view of Dai (CN105455798) and Baik (US20160256116). Liu and Dai are cited in the IDS.
Regarding claim 12, Liu teaches a blood pressure measurement device (mobile phone terminal) comprising:
a processor (42) (Fig. 4 & 5, Page 5, lines 197-203), a storage connected to the processor for storing programs and data (mobile phones contain storage), and at least one camera (43) connected to the processor (42) (Fig. 4 & 5, Page 5, lines 198-200),
wherein the processor is configured to read and execute the programs and data to control the at least one camera to acquire a video of a part of a human body (Page 6, lines 211-213), and the processor is further configured to read and execute the programs and data to generate a Photo-Plethysmography imaging (PPGi) signal P(t) based on the video (Fig. 3, Page 6, lines 221-223), extract feature information from the PPGi signal (Fig. 6, Page 7, lines 262-270, Page 8, lines 305-314).
However, Liu fails to teach fitting blood pressure models based on the feature information, and acquiring blood pressure data corresponding to each heartbeat, wherein the blood pressure models comprise a systolic blood pressure linear model and a diastolic blood pressure exponential model; wherein when fitting the blood pressure models based on the feature information and acquiring blood pressure data corresponding to each heartbeat, the processor is further configured to: fit a systolic blood pressure (SBP) linear model based on the feature information, wherein the systolic blood pressure (SBP) linear model is as follows: SBP = a*DT+b, wherein a and b are linear coefficients, and DT is a diastolic time; and fit a diastolic blood pressure (DBP) exponential model based on the feature information, wherein the diastolic blood pressure (DBP) exponential model is as follows: DBP = SBP*eDT/c*K+d, wherein c and d are exponential coefficients, and K is a waveform area parameter.
In an analogous blood pressure measurement field of endeavor, Dai in view of Baik teaches such a feature. Dai teaches linearly fitting PTT, systolic blood pressure, and diastolic blood pressure ([0027-0031]), wherein systolic blood pressure is estimated using a linear model: Ps = a*PTT+b ([0029]) and diastolic blood pressure is estimated using an exponential model: Pd = Ps*eTd/F(k,PTT), wherein f(k,PTT) = m*k*PTT+n ([0030-0031]). Dai further teaches obtaining feature information from each pulse wave comprising Pm, Ps, Pd, Td, and pulse wave coefficient k ([0032]).
Baik teaches a blood measuring apparatus (10) including a sensor (100) and processor (200) which obtains a bio signal ([0047]). Baik further teaches a central processing unit (300) which calculates blood pressure based on the obtained bio signal by using a blood pressure estimation algorithm ([0047]). Baik teaches the processing unit (300) analyzes feature points by analyzing a waveform characteristic of the bio signal, such as a PPG pulse wave signal, and also estimates blood pressure values by using the feature points ([0062]). Baik teaches the apparatus (10) may be in the form of a mobile phone ([0021], [0069]). Baik further teaches of using linear regression, multiple regression, or non-linear regression analysis to estimate blood pressure using the extracted feature point data ([0088]). Baik teaches estimating systolic blood pressure SBP and diastolic blood pressure DBP using diastolic time t2 of a pulse waveform, wherein SBP = a1*t2+b1 and DBP = a2*t2+b2 (Fig. 17, [0098]). Baik further teaches blood pressure may be estimated using additional feature points or inputs ([0092], [0098], wherein parameters t1 and t3 comprise additional feature points/variables).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Liu to fit blood pressure models based on extracted feature information as taught by Dai and Baik. Doing so would allow for continuous estimations of blood pressure using a phone comprising only a single camera (image sensor CIS) and flash/light as taught by Baik ([0007], [0071], [0085], [0110]). In contrast, Liu requires a terminal comprising two cameras and a light in order to measure PTT to estimate blood pressure (Abstract, Page 2 lines 52-63). By requiring less cameras, the requirements for being able to estimate blood pressure is lessened and thus may be cheaper and/or more available to use. It would have been obvious to also acquire blood pressure information corresponding to each heartbeat, as this would allow for systolic and diastolic blood pressure to be modeled with feature information as taught by Dai ([0032]), thus allowing for the continuous estimation of blood pressure as mentioned earlier. Moreover, Baik shows that blood pressure may be estimated without using PTT (Fig. 17, [0098]). Thus, it would have been obvious to modify the blood pressure models as taught by Dai ([0029-0030]) to not rely on PTT. Doing so as mentioned earlier would lessen hardware requirements (2 cameras as taught by Liu or an ECG sensor as taught by Dai would be required for calculating PTT). Although Baik teaches using a linear model for diastolic blood pressure estimation, Dai teaches using an exponential model. Moreover, Baik teaches non-linear regression analysis may be used to estimate blood pressure ([0088]). Modifying Dai’s exponential model to not rely on PTT would predictably result in the claimed diastolic blood pressure exponential model. One of ordinary skill in the art would be able to modify formula (2) of Dai to arrive at the claimed equation, wherein formula (2) is: 
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    f
                                    (
                                    k
                                    ,
                                    P
                                    T
                                    T
                                    )
                                
                            
                        
                    
                
            
wherein f(k,PTT) = m*k*PTT+n, k is a waveform coefficient, and m and n are constants, resulting in:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    *
                                    P
                                    T
                                    T
                                    +
                                    n
                                
                            
                        
                    
                
            
By removing PTT or changing PTT into a constant equal to 1 as to not rely on PTT and to only rely on feature data extracted from a pulse waveform as taught by Baik, the equation becomes:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    +
                                    n
                                
                            
                        
                    
                
            
which would be equivalent to the claimed equation                         
                            D
                            B
                            P
                            =
                            S
                            B
                            P
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            D
                                            T
                                        
                                        
                                            c
                                            *
                                            K
                                            +
                                            d
                                        
                                    
                                
                            
                        
                    , wherein DBP is equivalent to Pd, SBP is equivalent Ps, DT is equivalent to Td, and constants c and d are equivalent to constants m and n. Dai similarly uses k as a waveform coefficient/parameter calculated from a pulse waveform.
Regarding claim 13, Liu in view of Dai and Baik teaches the invention as claimed above in claim 12.
Liu further teaches the invention further comprising: a flashlight (41), wherein the processor (42) is further configured to read and execute the programs and data to control the flashlight to emit light of a predetermined frequency (Page 5, line 205 – Page 6, line 206).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798) and Baik (US20160256116). Dai is cited in the IDS.
Regarding claim 14, Noguchi teaches a blood pressure measurement device (100) (Fig. 21, [0193]) comprising:
at least one camera (25) configured for acquiring a video (26) of a body part (10) ([0194]);
a Photo-Plethysmography imaging (PPGi) signal generation circuit (40) configured for acquiring the video from the at least one camera (25) and generating a PPGi signal P(t) (Cb+Cr trace signal) based on the video (Fig. 23, [0195], [0197-0206], [0209-0212]);
a feature-information extraction circuit (102) configured for extracting feature information from the PPGi signal ([0257], [0261], [0267], [0306-0310]); and
a blood-model fitting circuit (30) configured for fitting blood pressure models based on the feature in formation ([0193], [0244-0247], [0267-0277]), and acquiring blood pressure data corresponding to each heartbeat ([0289], wherein pulse wave feature used to estimate blood pressure comprises blood pressure data), wherein the blood pressure models comprise a systolic blood pressure linear model ([0270)] and a diastolic blood pressure linear model ([0274]);
wherein the blood-model fitting circuit is further configured for:
fitting a systolic blood pressure (SBP) linear model based on the feature information ([0261], [0269-270], wherein TR, T1, and PW comprise feature information),
fitting a diastolic blood pressure (DBP) linear model based on the feature information ([0261], [0274], wherein T4, TF, and PW comprise feature information).
However, Noguchi fails to teach wherein the diastolic blood pressure model is an exponential model, wherein the systolic blood pressure (SBP) linear model is as follows: SBP = a*DT+b, wherein a and b are linear coefficients, and DT is a diastolic time; and wherein the diastolic blood pressure (DBP) exponential model is as follows: DBP = SBP*eDT/c*K+d, wherein c and d are exponential coefficients, and K is a waveform area parameter.
In an analogous blood pressure measurement field of endeavor, Dai in view of Baik teaches such a feature. Dai teaches linearly fitting PTT, systolic blood pressure, and diastolic blood pressure ([0027-0031]), wherein systolic blood pressure is estimated using a linear model: Ps = a*PTT+b ([0029]) and diastolic blood pressure is estimated using an exponential model: Pd = Ps*eTd/F(k,PTT), wherein f(k,PTT) = m*k*PTT+n ([0030-0031]). Dai further teaches obtaining feature information from each pulse wave comprising Pm, Ps, Pd, Td, and pulse wave coefficient k ([0032]).
Baik teaches a blood measuring apparatus (10) including a sensor (100) and processor (200) which obtains a bio signal ([0047]). Baik further teaches a central processing unit (300) which calculates blood pressure based on the obtained bio signal by using a blood pressure estimation algorithm ([0047]). Baik teaches the processing unit (300) analyzes feature points by analyzing a waveform characteristic of the bio signal, such as a PPG pulse wave signal, and also estimates blood pressure values by using the feature points ([0062]). Baik teaches the apparatus (10) may be in the form of a mobile phone ([0021], [0069]). Baik further teaches of using linear regression, multiple regression, or non-linear regression analysis to estimate blood pressure using the extracted feature point data ([0088]). Baik teaches estimating systolic blood pressure SBP and diastolic blood pressure DBP using diastolic time t2 of a pulse waveform, wherein SBP = a1*t2+b1 and DBP = a2*t2+b2 (Fig. 17, [0098]). Baik further teaches blood pressure may be estimated using additional feature points or inputs ([0092], [0098], wherein parameters t1 and t3 comprise additional feature points/variables).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the systolic blood pressure linear model of Noguchi ([0270]) with the systolic blood pressure of Baik ([0098]) to use diastolic time to estimate blood pressure. The substitution of one known model for estimating blood pressure as taught by Noguchi with another taught by Baik would yield the predictable result of estimating blood pressure to one of ordinary skill in the art. One of ordinary skill in the art would have been able to carry out such a substitution and the results are predictable. The motivation to combine Noguchi and Baik is as follows: the substitution of the Noguchi’s SBP model: SBP = a+b*TR+c*T12/PW ([0270]) with Baik’s SBP model: SBP = a1t2+b1, wherein a1 and b1 are constants and t2 is diastolic time ([0098]), continues to provide a model for estimating systolic blood pressure based on feature information, and using feature information extracted from a PPG signal to estimate blood pressure is known to those of ordinary skill in the art as taught by Noguchi, Dai, and Baik. Similarly, it would have been further obvious to one of ordinary skill in the art to substitute Noguchi’s diastolic blood pressure linear model ([0274]) with the diastolic blood pressure exponential model as taught by Dai ([0030-0031]) in view of Baik ([0098]). Baik teaches that extracted feature points of a pulse waveform, such as diastolic time t2, may be used to sufficiently estimate blood pressure ([0094], [0098]). Modifying Dai’s exponential model to not rely on pulse wave transit time as taught by Baik ([0098]) would predictably result in the claimed diastolic blood pressure exponential model. One of ordinary skill in the art would be able to modify formula (2) of Dai to arrive at the claimed equation, wherein formula (2) is: 
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    f
                                    (
                                    k
                                    ,
                                    P
                                    T
                                    T
                                    )
                                
                            
                        
                    
                
            
wherein f(k,PTT) = m*k*PTT+n, k is a waveform coefficient, and m and n are constants, resulting in:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    *
                                    P
                                    T
                                    T
                                    +
                                    n
                                
                            
                        
                    
                
            
By removing PTT or changing PTT into a constant equal to 1 as to not rely on PTT and to only rely on feature data extracted from a pulse waveform as taught by Baik, the equation becomes:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    +
                                    n
                                
                            
                        
                    
                
            
which would be equivalent to the claimed equation                         
                            D
                            B
                            P
                            =
                            S
                            B
                            P
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            D
                                            T
                                        
                                        
                                            c
                                            *
                                            K
                                            +
                                            d
                                        
                                    
                                
                            
                        
                    , wherein DBP is equivalent to Pd, SBP is equivalent Ps, DT is equivalent to Td, and constants c and d are equivalent to constants m and n. Dai similarly uses k as a waveform coefficient/parameter calculated from a pulse waveform. Similar to the substitution of systolic blood pressure models, the substitution of Noguchi’s diastolic blood pressure model with the model taught by Dai in view of Baik continues to provide a model for estimating diastolic blood pressure based on feature information, and using feature information extracted from a PPG signal to estimate blood pressure is known to those of ordinary skill in the art as taught by Noguchi, Dai, and Baik.
Regarding claim 19, Noguchi in view of Dai and Baik teaches the invention as claimed above in claim 14.
However, Noguchi fails to teach wherein the blood-pressure-model fitting circuit is further configured for: acquiring a plurality of blood pressure data samples; substituting feature information of the plurality of blood pressure data samples into the systolic blood pressure linear model to determine values of a and b; and substituting the feature information of the plurality of blood pressure data samples into the diastolic blood pressure exponential model to determine values of c and d.
Dai teaches acquiring ten blood pressure data samples ([0013], [0016]) and incorporating the ten blood pressure and PTT measurements into the model to solve for values of a, b, m, and n ([0027-0032]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to further acquire blood pressure samples from a user. Doing so would calibrate the model towards the user and thus improve accuracy of the blood pressure readings since the model is based off the user, as taught by Dai ([0007]). Moreover, it would have been obvious to one of ordinary skill in the art to also substitute in feature information corresponding to each blood pressure sample into the model to solve for values a, b, c, and d. This is required for establishing a relationship or model between the feature information and blood pressure which may subsequently be used for continuous blood pressure monitoring by only needing to continuously measuring a feature such as diastolic time from a PPG signal as taught by Dai ([0052], lines 403-405).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798) and Baik (US20160256116) as applied to claim 14 above, and further in view of Kirenko (US20140276089). Dai is cited in the IDS.
Regarding claim 15, Noguchi in view of Dai teaches the invention as claimed above in claim 14.
Noguchi further teaches wherein the PPGi signal generation circuit (40) is specifically configured for: decomposing an image sequence in the video into image frames (Figs. 26 & 27, [0209-0211], [0219-0220], figures 26 and 27 show intensity measurements performed on each frame of the video). Noguchi further teaches variation in G (green) components correspond to a pulse wave of a living body ([0124]) and wherein the pulse wave component signal may be a RGB signal ([0125]).
 However, Noguchi fails to explicitly teach acquiring G- channel pixel information of each of the image frames and generating the PPGi signal based on the G-channel pixel information.
In an analogous determining vital signs from a PPG signal field of endeavor, Kirenko teaches such a feature. Kirenko teaches a device for determining vital signs of a subject based on a PPG signal ([0011], [0031], [0079], wherein vital signs may comprise blood pressure). Kirenko teaches analyzing a PPG signal from a video ([0026]). Kirenko further teaches an analyzer which is configured to analyze light in the green channel ([0036], [0038]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to acquire G-channel pixel information and generate the PPGi signal based on the G-channel pixel information. Doing so may increase accuracy as pulsatility in the green channel is several times stronger than for example in the red channel, resulting in ease of differentiation between noise and real signal as taught by Kirenko ([0038]).
Regarding claim 16, Noguchi in view of Dai, Baik, and Kirenko teaches the invention as claimed above in claim 15.
Noguchi in view of Kirenko further teaches wherein the generating the PPGi signal based on the G-channel pixel information comprises: determining a value of the PPGi signal at a time point based on an average value of the G-channel pixel information of pixels in each of the image frames ([0204], Noguchi teaches the PPGi signal (trace signal) to be an average of Cb+Cr signals of respective pixels. Noguchi in view of Kirenko above regarding claim 15 teaches the PPGi signal to be an average of G-channel pixels).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi (US20160302735) in view of Dai (CN105455798) and Baik (US20160256116) as applied to claim 14 above, and further in view of Chen (CN106175742). Dai is cited in the IDS.
Regarding claim 17, Noguchi in view of Dai and Baik teaches the invention as claimed above in claim 14.
Noguchi further teaches wherein the feature-information extraction circuit (102) is specifically configured for: acquiring feature information of each heartbeat based on the PPGi signal P(t) ([0289], [0306-0310])
However, Noguchi fails to teach wherein the feature information comprises the diastolic time (DT) and the waveform area parameter K, wherein a formula for calculating the waveform area parameter K is as follows: K = (Pm-Pd)/(Ps-Pd) ([0017-0018]); wherein Ps, Pd, and Pm are respectively a maximum value, a minimum value, and an average value of the P(t) in a heartbeat period T, and the average value Pm is calculated as follows:                         
                            P
                            m
                            =
                             
                            
                                
                                    1
                                
                                
                                    T
                                
                            
                            
                                
                                    ∫
                                    
                                        0
                                    
                                    
                                        T
                                    
                                
                                
                                    P
                                    
                                        
                                            t
                                        
                                    
                                    d
                                    t
                                
                            
                        
                    .
In an analogous analysis of PPG signals field of endeavor, Dai in view of Chen teaches such a feature. Dai teaches obtaining waveform area parameter K and Pm, Ps, and Pd which represent average, peak, and valley of each pulse wave (Fig. 4, [0018-0019], [0032], [0050]). Dai further teaches obtaining diastolic time Td ([0032], [0050])
Chen additionally teaches obtaining waveform area parameter K and Pm, Ps, and Pd ([0204-0208]). Chen further teaches calculating the average value Pm via integrating area under a curve ([0203-0205], equation appears in untranslated reference).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Noguchi to calculate waveform parameter K using Ps, Pd, and Pm and to use diastolic time as taught by Dai ([0018-0019], [0030-0031], [0050]) and to also calculate the average Pm via integration as taught by Chen ([0203-0205]). As Dai in view of Baik above teaches the diastolic blood pressure exponential model which requires parameter K and diastolic time Td, it would be obvious to use Dai’s method of calculating K and to calculate diastolic time as those features are required for estimating diastolic blood pressure as taught by Dai ([0030-0031]). Moreover, one of ordinary skill in the art would recognize the optimal way to calculate the average value of a waveform P(t) is by integrating the area under the curve or waveform and averaging it over the period T as taught by Chen ([0203], equation appears in untranslated document). Doing so would predictably yield an accurate determination of an average value.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Applicant argues equation (2) of Dai is not an “exponential model” because it is linearly fitted.
Examiner respectfully disagrees. It is possible to linearly fit an exponential model by taking the natural log of both sides of the equation. Furthermore, equation (2) of Dai ([0030-0031]) which is:                         
                            P
                            d
                            =
                            P
                            s
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            T
                                            d
                                        
                                        
                                            m
                                            *
                                            k
                                            *
                                            P
                                            T
                                            T
                                            +
                                            n
                                        
                                    
                                
                            
                        
                    
is an exponential model as it has variables such as the features diastolic time Td, wave parameter k, and PTT in the exponent. The model or equation shows exponential growth of diastolic blood pressure (Pd) due to this.
Applicant further argues the systolic blood pressure calculation is based off PTT rather than diastolic time, as Dai does not use the PPGi signal. Applicant further argues Dai requires both the pulse wave transit time and the diastolic time for calculating the diastolic blood pressure
Examiner agrees. However, Baik cures the deficiencies as Baik teaches a linear systolic blood pressure model using diastolic time ([0098], wherein t2 comprises diastolic time). Baik additionally teaches using diastolic time and not pulse wave transit time for calculating diastolic blood pressure ([0098], wherein diastolic blood pressure = a2t2+b2, wherein a2 and b2 are constants and t2 comprises diastolic time).
Applicant further argues Baik fails to cure the above deficiencies and Baik also fails to disclose an “exponential model” is used for obtaining the diastolic blood pressure.
Examiner respectfully disagrees. As shown above, Baik cures the above deficiencies. Moreover, Dai ([0030]) is cited for disclosing the exponential model, not Baik.
Applicant argues one of ordinary skill in the art can at best modify formula (1) of Dai, but cannot modify formula (2) of Dai to arrive at the subject matter as claimed.
Examiner respectfully disagrees. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Dai to use only extracted feature data from a pulse waveform such as diastolic time to estimate blood pressure as taught by Baik ([0091-0092], [0094], [0098]). Baik teaches that extracted feature points of a pulse waveform, such as diastolic time t2, may be used to sufficiently estimate blood pressure ([0094], [0098]). As shown by Baik, blood pressure may be estimated without using an ECG sensor or obtaining a pulse wave transit time (PTT) values. Modifying Dai to only use feature data extracted from a pulse waveform would result in no longer requiring an ECG and/or ECG sensor to measure pulse wave transmission time (PTT) as taught by Dai (Fig. 3, [0041]), thus simplifying the method to only require acquiring a video as earlier taught by Chen to measure a pulse waveform or PPGi signal. Without the ECG sensor and thus PTT, the remaining extracted feature information which may still be calculatable include diastolic time (Td or DT) and wave coefficient k. Although Baik teaches using a linear model for diastolic blood pressure estimation, Dai teaches using an exponential model. Moreover, Baik teaches non-linear regression analysis may be used to estimate blood pressure ([0088]). Modifying Dai’s exponential model to only use feature data extracted solely from a pulse waveform as taught by Baik would predictably result in a diastolic blood pressure exponential model which does not require acquisition of pulse wave transit time. One of ordinary skill in the art would be able to modify formula (2) of Dai to arrive at the claimed equation, wherein formula (2) is: 
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    f
                                    (
                                    k
                                    ,
                                    P
                                    T
                                    T
                                    )
                                
                            
                        
                    
                
            
wherein f(k,PTT) = m*k*PTT+n, k is a waveform coefficient, and m and n are constants, resulting in:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    *
                                    P
                                    T
                                    T
                                    +
                                    n
                                
                            
                        
                    
                
            
By removing PTT or changing PTT into a constant equal to 1 as to not rely on PTT and to only rely on feature data extracted from a pulse waveform as taught by Baik, the equation becomes:
                
                    P
                    d
                    =
                    P
                    s
                    *
                    
                        
                            e
                        
                        
                            
                                
                                    T
                                    d
                                
                                
                                    m
                                    *
                                    k
                                    +
                                    n
                                
                            
                        
                    
                
            
which would be equivalent to the claimed subject matter                         
                            D
                            B
                            P
                            =
                            S
                            B
                            P
                            *
                            
                                
                                    e
                                
                                
                                    
                                        
                                            D
                                            T
                                        
                                        
                                            c
                                            *
                                            K
                                            +
                                            d
                                        
                                    
                                
                            
                        
                    , wherein DBP is equivalent to Pd, SBP is equivalent Ps, DT is equivalent to Td, and constants c and d are equivalent to constants m and n. Dai similarly uses k as a waveform coefficient/parameter calculated from a pulse waveform.
Therefore, Dai in view of Baik does teach a diastolic blood pressure exponential model which does not require acquisition of the pulse wave transit time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793